Fourth Court of Appeals
                                San Antonio, Texas
                                       July 19, 2017

                                   No. 04-17-00307-CR

                                   Jerry RODRIGUEZ,
                                         Appellant

                                             v.

                                  The STATE of Texas,
                                        Appellee

               From the 218th Judicial District Court, Atascosa County, Texas
                             Trial Court No. 17-01-0032-CRA
                         Honorable Stella Saxon, Judge Presiding


                                      ORDER
       The court reporter’s notification of late record is hereby GRANTED. Time is extended
to August 31, 2017. NO FURTHER EXTENSIONS WILL BE ALLOWED.




                                                  _________________________________
                                                  Irene Rios, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 19th day of July, 2017.




                                                  ___________________________________
                                                  Luz Estrada
                                                  Chief Deputy Clerk